Franklin App. No. 11AP-508, 2013-Ohio-2106. Reported at 136 Ohio St.3d 1556, 2013-Ohio-4861, 996 N.E.2d 985. It is ordered by the court that the motion for reconsideration of the decision not to accept Proposition of Law Nos. II and III for review in this case is granted, and the appeal is now accepted on Proposition of Law Nos. I, II, and III.
It is further ordered that an amended appellant’s brief is due within 20 days of the date of this entry, and briefing shall otherwise proceed pursuant to S.Ct.Prac.R. 16.03 through 16.04.
O’Connor, C.J., and Kennedy and O’Neill, JJ., dissent.